399 F.2d 707
James E. BALLARD, Appellant,v.A. L. DUTTON, Warden, Georgia State Prison, Reidsville, Georgia, Appellee.
No. 25168.
United States Court of Appeals Fifth Circuit.
September 12, 1968.

Reginald C. Haupt, Jr., Savannah, Ga., for appellant.
Mathew Robins, Asst. Atty. Gen., Atlanta, Ga., for appellee.
Before WISDOM, COLEMAN and GODBOLD, Circuit Judges.
PER CURIAM:


1
The district court denied appellant's petition for writ of habeas corpus for failure to exhaust the remedies now available in the courts of the State of Georgia. The decision is affirmed. E. g., Peters v. Rutledge, 5 Cir. 1968, 397 F.2d 731 [June 6, 1968].